Exhibit 10.2
Form of Additional Call Option Transaction Confirmation
[Dealer]1
[                    ]
[                    ]
[                    ]
[                    ]
March 26, 2010
To: Kaiser Aluminum Corporation
27422 Portola Parkway, Suite 200
Foothill Ranch, CA 92610-2831
Attention:                Chief Financial Officer
Telephone No.:       (949) 614-1740
Facsimile No.:         (949) 614-1930
Re: Additional Call Option Transaction
     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the call option transaction entered into between
[                    ] (“Dealer”) and Kaiser Aluminum Corporation
(“Counterparty”) as of the Trade Date specified below (the “Transaction”). This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation shall replace any previous
agreements and serve as the final documentation for this Transaction.
     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”) are incorporated
into this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. Certain
defined terms used herein are based on terms that are defined in the Offering
Memorandum dated March 23, 2010 (the “Offering Memorandum”) relating to the 4.5%
Cash Convertible Senior Notes due April 1, 2015 (the “Convertible Notes” and
each USD 1,000 principal amount of Convertible Notes, a “Convertible Note”)
issued by Counterparty in an aggregate initial principal amount of USD
175,000,000 pursuant to an Indenture to be dated March 29, 2010 between
Counterparty and Wells Fargo Bank, National Association, as trustee (the
“Indenture”). In the event of any inconsistency between the terms defined in the
Offering Memorandum, the Indenture and this Confirmation, this Confirmation
shall govern. The parties acknowledge that this Confirmation is entered into on
the date hereof with the understanding that (i) definitions set forth in the
Indenture which are also defined herein by reference to the Indenture and
(ii) sections of the Indenture that are referred to herein will conform to the
descriptions thereof in the Offering Memorandum. If any such definitions in the
Indenture or any such sections of the Indenture differ from the descriptions
thereof in the Offering Memorandum, the descriptions thereof in the Offering
Memorandum will govern for purposes of this Confirmation. The parties further
acknowledge that the Indenture section numbers used herein are based on the
draft of the Indenture last reviewed by Dealer as of the date of this
Confirmation, and if any such section numbers are changed in the Indenture as
executed, the parties will amend this Confirmation in good faith to preserve the
intent of the parties. Subject to the foregoing, references to the Indenture
herein are references to the Indenture as in effect on the date of its
execution, and if the Indenture is amended following such date, any such
amendment will be disregarded for purposes of this Confirmation unless the
parties agree otherwise in writing.
     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and
 

1   On March 26, 2010, Kaiser Aluminum Corporation entered into an agreement in
substantially the form hereof with each of Bank of America, N.A. (“BofA”),
JPMorgan Chase Bank, National Association (“JPM”) and Wells Fargo Bank, National
Association (“Wells”).





--------------------------------------------------------------------------------



 



Counterparty had executed an agreement in such form (but without any Schedule
except for the election of the laws of the State of New York as the governing
law (without reference to choice of law doctrine, other than Title 14 of the New
York General Obligations Law)) on the Trade Date. In the event of any
inconsistency between provisions of the Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. The parties hereby agree that no transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement. If there exists any ISDA Master Agreement between Dealer and
Counterparty or any confirmation or other agreement between Dealer and
Counterparty (other than this Confirmation) pursuant to which an ISDA Master
Agreement is deemed to exist between Dealer and Counterparty, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which Dealer and
Counterparty are parties, the Transaction shall not be considered a Transaction
under, or otherwise governed by, such existing or deemed ISDA Master Agreement.
2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

          General Terms.    
 
       
 
  Trade Date:   March 26, 2010
 
       
 
  Option Style:   “Modified American”, as described under “Procedures for
Exercise” below
 
       
 
  Option Type:   Call
 
       
 
  Buyer:   Counterparty
 
       
 
  Seller:   Dealer
 
       
 
  Shares:   The common stock of Counterparty, par value USD 0.01 per share
(Exchange symbol “KALU”).
 
       
 
  Number of Options:   25,000. For the avoidance of doubt, the Number of Options
shall be reduced by any Options exercised by Counterparty. In no event will the
Number of Options be less than zero.
 
       
 
  Applicable Percentage:   [BofA, 33.00%; JPM, 40.00%; and Wells 27.00%]
 
       
 
  Option Entitlement:   A number equal to the product of the Applicable
Percentage and 20.6949.
 
       
 
  Strike Price:   USD 48.3210
 
       
 
  Premium:   USD [BofA, 1,596,375.00; JPM, 1,655,096.97; and Wells,
1,233,463.50]
 
       
 
  Premium Payment Date:   March 29, 2010
 
       
 
  Exchange:   The NASDAQ Global Select Market
 
       
 
  Related Exchange(s):   All Exchanges
 
       
 
  Excluded Provisions:   Section 10.05 and Section 10.06 of the Indenture.
 
        Procedures for Exercise.    
 
       
 
  Conversion Date:   With respect to any conversion of a Convertible Note, the
date on which the Holder (as such term is defined in the

2



--------------------------------------------------------------------------------



 



     
 
  Indenture) of such Convertible Note satisfies all of the requirements for
conversion thereof as set forth in Section 10.02(a) of the Indenture.
 
   
Free Convertibility Date:
  January 1, 2015
 
   
Expiration Time:
  The Valuation Time
 
   
Expiration Date:
  April 1, 2015, subject to earlier exercise, as described under “Automatic
Exercise” below.
 
   
Multiple Exercise:
  Applicable, as described under “Automatic Exercise” below.
 
   
Automatic Exercise:
  Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion
Date, a number of Options equal to (i) the number of Convertible Notes in
denominations of USD 1,000 as to which such Conversion Date has occurred minus
(ii) the number of Options that are or are deemed to be automatically exercised
on such Conversion Date under the Base Call Option Transaction Confirmation
letter agreement dated March 23, 2010 between Dealer and Counterparty (the “Base
Call Option Confirmation”), shall be deemed to be automatically exercised;
provided that such Options shall be exercised or deemed exercised only if
Counterparty has provided a Notice of Exercise to Dealer in accordance with
“Notice of Exercise” below.
 
   
 
  Notwithstanding the foregoing, in no event shall the number of Options that
are exercised or deemed exercised hereunder exceed the Number of Options.
 
   
Notice of Exercise:
  Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty must
notify Dealer in writing before 5:00 p.m. (New York City time) on the Scheduled
Valid Day immediately preceding the scheduled first day of the Settlement
Averaging Period for the Options being exercised of (i) the number of such
Options and (ii) the scheduled first day of the Settlement Averaging Period and
the scheduled Settlement Date; provided that in respect of Options relating to
Convertible Notes with a Conversion Date occurring on or after the Free
Convertibility Date, such notice may be given on or prior to the second
Scheduled Valid Day immediately preceding the Expiration Date and need specify
only the number of such Options.
 
   
Valuation Time:
  At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its reasonable discretion.
 
   
Market Disruption Event:
  Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

3



--------------------------------------------------------------------------------



 



         
 
      “‘Market Disruption Event’ means, in respect of a Share, (i) a failure by
the primary United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to 1:00
p.m. (New York City time) on any Scheduled Valid Day for the Shares for more
than one half-hour period in the aggregate during regular trading hours of any
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant securities exchange or otherwise) in
the Shares or in any options, contracts or future contracts relating to the
Shares.”
 
        Settlement Terms.    
 
       
 
  Settlement Method:   Cash Settlement
 
       
 
  Cash Settlement:   In lieu of Section 8.1 of the Equity Definitions, Dealer
will pay to Counterparty, on the relevant Settlement Date, the Option Cash
Settlement Amount in respect of any Option exercised or deemed exercised
hereunder. In no event will the Option Cash Settlement Amount be less than zero.
 
       
 
  Option Cash Settlement Amount:   In respect of any Option exercised or deemed
exercised, an amount in cash equal to the sum of the quotients, for each Valid
Day during the Settlement Averaging Period for such Option, of (A)(x) the Option
Entitlement on such Valid Day multiplied by (y)(1) the Relevant Price on such
Valid Day less (2) the Strike Price, divided by (B) the number of Valid Days in
the Settlement Averaging Period; provided that if the calculation contained in
clause (y) above results in a negative number, such number shall be replaced
with the number “zero”; provided, further that if any Option is exercised or
deemed exercised in connection with the conversion of a Convertible Note for
which Counterparty is required to increase the Conversion Rate (as defined in
the Indenture) pursuant to Section 10.06 of the Indenture, then, notwithstanding
the foregoing, the Option Cash Settlement Amount for such Option will equal an
amount of cash equal to the lesser of (i) the sum of the quotients, for each
Valid Day during the Settlement Averaging Period for such Option, of (A)(x) the
sum of (1) the Option Entitlement that would be in effect on such Valid Day but
for the event requiring Counterparty to increase the Conversion Rate (as defined
in the Indenture) pursuant to Section 10.06 of the Indenture and (2)(I) the
Applicable Percentage multiplied by (II) the increase in the Conversion Rate (as
defined in the Indenture) that Counterparty is required to make for such
Convertible Note pursuant to Section 10.06 of the Indenture multiplied by (y)(1)
the Relevant Price on such Valid Day less (2) the Strike Price, divided by
(B) the number of Valid Days in the Settlement Averaging Period, and (ii) the
amount, as determined by the

4



--------------------------------------------------------------------------------



 



     
 
  Calculation Agent, that would be payable by Dealer to Counterparty pursuant to
Section 6 of the Agreement if such Conversion Date were an Early Termination
Date resulting from an Additional Termination Event with respect to which the
Transaction was the sole Affected Transaction and Counterparty was the sole
Affected Party (except that, for purposes of determining such amount, (x) the
Number of Options shall be deemed to equal one (1) and (y) such amount payable
will be determined as if Section 10.06 of the Indenture were deleted).
 
   
Valid Day:
  A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other United States national or regional
securities exchange, if any, on which the Shares are then listed or, if the
Shares are not then listed on a United States national or regional securities
exchange, on the principal other market, if any, on which the Shares are then
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Valid Day” means a Business Day.
 
   
Scheduled Valid Day:
  A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day.
 
   
Business Day:
  Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.
 
   
Relevant Price:
  On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page KALU.UQ <equity> AQR (or
its equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading until the scheduled close of trading of the
primary trading session on such Valid Day (or if such volume-weighted average
price is unavailable at such time, the market value of one Share on such Valid
Day, determined, using a volume-weighted method, by the Calculation Agent).
 
   
Settlement Averaging Period:
  For any Option:

  (i)   if the related Conversion Date occurs prior to the Free Convertibility
Date, the 50 consecutive Valid Days commencing on, and including, the third
Valid Day following such Conversion Date; or     (ii)   if the related
Conversion Date occurs on or following the Free Convertibility Date, the 50
consecutive Valid Days commencing on, and

5



--------------------------------------------------------------------------------



 



      including, the 52nd Scheduled Valid Day immediately prior to the
Expiration Date.

     
Settlement Date:
  For any Option, the date cash will be paid under the terms of the Indenture
with respect to the conversion of the Convertible Note related to such Option.  
Settlement Currency:
  USD

3.   Additional Terms applicable to the Transaction.

          Adjustments applicable to the Transaction:    
 
       
 
  Potential Adjustment Events:   Notwithstanding Section 11.2(e) of the Equity
Definitions, a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in any Dilution Adjustment Provision, that would result
in an adjustment to the Conversion Rate (as defined in the Indenture) of the
Convertible Notes.
 
       
 
  Method of Adjustment:   Calculation Agent Adjustment, which means that,
notwithstanding Section 11.2(c) of the Equity Definitions, upon any Potential
Adjustment Event, the Calculation Agent shall make a corresponding adjustment to
any one or more of the Strike Price, Number of Options, Option Entitlement and
any other variable relevant to the exercise, settlement or payment for the
Transaction; provided that, notwithstanding the foregoing, if the Calculation
Agent in good faith disagrees with any adjustment to the Convertible Notes that
involves an exercise of discretion by Counterparty or its board of directors
(including, without limitation, pursuant to Sections 10.04(g) and 10.04(h) of
the Indenture or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will determine the
adjustment to be made to any one or more of the Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction in a commercially reasonable manner.
 
       
 
  Dilution Adjustment Provisions:   Sections 10.04(a), 10.04(b), 10.04(c),
10.04(d), 10.04(e), 10.04(g), 10.04(h) and 10.04(i) of the Indenture.
 
        Extraordinary Events applicable to the Transaction:
 
       
 
  Merger Events:   Applicable; provided that notwithstanding Section 12.1(b) of
the Equity Definitions, a “Merger Event” means the occurrence of any event or
condition set forth in the definition of “Merger Event” in Section 10.07 of the
Indenture.
 
       
 
  Tender Offers:   Applicable; provided that notwithstanding Section 12.1(d) of
the Equity Definitions, a “Tender Offer” means the occurrence of any event or
condition set forth in Clause

6



--------------------------------------------------------------------------------



 



         
 
      (i) of the definition of “Fundamental Change” contained in Section 1.01 of
the Indenture.
 
        Consequence of Merger Events /
Tender Offers:  
Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction; provided,
however, that such adjustment shall be made without regard to any adjustment to
the Conversion Rate pursuant to any Excluded Provision; provided further that
if, with respect to a Merger Event or a Tender Offer, (i) the consideration for
the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person not organized under the laws of the United States,
any State thereof or the District of Columbia or (ii) the Counterparty to the
Transaction following such Merger Event or Tender Offer, will not be the Issuer
following such Merger Event or Tender Offer, then Cancellation and Payment
(Calculation Agent Determination) shall apply.
 
        Nationalization, Insolvency or Delisting:   Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.
 
        Additional Disruption Events:    
 
       
 
  Change in Law:   Applicable; provided that Section 12.9(a)(ii)(X) of the
Equity Definitions is hereby amended by replacing the word “Shares” with the
phrase “Hedge Positions.”
 
       
 
  Failure to Deliver:   Applicable
 
       
 
  Hedging Disruption:   Applicable; provided that:
 
       
 
      (i) Section 12.9(a)(v) of the Equity Definitions is hereby modified by
inserting the following two phrases at the end of such Section:

7



--------------------------------------------------------------------------------



 



         
 
      “For the avoidance of doubt, the term “equity price risk” shall be deemed
to include, but shall not be limited to, stock price and volatility risk. And,
for the further avoidance of doubt, any such transactions or assets referred to
in phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and
 
       
 
      (ii) Section 12.9(b)(iii) of the Equity Definitions is hereby modified by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the following words:
 
       
 
      “or a portion of the Transaction affected by such Hedging Disruption”.
 
       
 
  Hedging Party:   For all applicable Additional Disruption Events, Dealer.
 
       
 
  Determining Party:   For all applicable Extraordinary Events, Dealer.
 
       
 
  Non-Reliance:   Applicable
 
       
 
  Agreements and Acknowledgements
Regarding Hedging Activities:   Applicable
 
       
 
  Additional Acknowledgments:   Applicable
 
       
4.
  Calculation Agent.   Dealer; provided that all determinations made by the
Calculation Agent shall be made in a good faith and in a commercially reasonable
manner. Following any calculation made hereunder by the Calculation Agent,
Counterparty may request that the Calculation Agent deliver to Counterparty, at
an email address specified by Counterparty, a report displaying in reasonable
detail the basis for such calculation. Upon receipt of such request, the
Calculation Agent will provide such a report to Counterparty by e-mail to the
e-mail address provided by Counterparty; provided, however, that in no event
will the Calculation Agent be obligated to provide to Counterparty any
proprietary models used by it or any other party.

5.   Account Details.

  (a)   Account for payments to Counterparty:         [                    ]    
(b)   Account for payments to Dealer:         [                    ]

6.   Offices.

  (a)   The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.     (b)   The Office of Dealer for the
Transaction is: [                    ]         [                    ]

8



--------------------------------------------------------------------------------



 



7.   Notices.

  (a)   Address for notices or communications to Counterparty:         To:
Kaiser Aluminum Corporation
27422 Portola Parkway, Suite 200
Foothill Ranch, CA 92610-2831
Attention:                  Chief Financial Officer
Telephone No.:          (949) 614-1740
Facsimile No.:            (949) 614-1930     (b)   Address for notices or
communications to Dealer:         To: [                     ]
[                    ]
[                    ]
Attention:            [Title of contact]
Telephone No:       [                    ]
Facsimile No:       [                    ]

8.   Representations and Warranties of Counterparty.       Each of the
representations and warranties of Counterparty set forth in Section 3 of the
Purchase Agreement (the “Purchase Agreement”) dated as of March 23, 2010 between
Counterparty and J.P. Morgan Securities Inc. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated as representatives of the several Initial Purchasers party
thereto, are true and correct and are hereby deemed to be repeated to Dealer as
if set forth herein. Counterparty hereby further represents and warrants to
Dealer on the date hereof and on and as of the Premium Payment Date that:

  (a)   Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.     (b)   Neither the execution and delivery of this Confirmation nor
the incurrence or performance of obligations of Counterparty hereunder will
conflict with or result in a breach of the certificate of incorporation or
by-laws (or any equivalent documents) of Counterparty, or any applicable law or
regulation, or any order, writ, injunction or decree of any court or
governmental authority or agency, or any agreement or instrument to which
Counterparty or any of its subsidiaries is a party or by which Counterparty or
any of its subsidiaries is bound or to which Counterparty or any of its
subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument.     (c)   No
consent, approval, authorization, or order of, or filing with, any governmental
agency or body or any court is required in connection with the execution,
delivery or performance by Counterparty of this Confirmation, except such as
have been obtained or made and such as may be required under the Securities Act
of 1933, as amended (the “Securities Act”) or state securities laws.     (d)  
Counterparty is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

9



--------------------------------------------------------------------------------



 



  (e)   Counterparty is an “eligible contract participant” (as such term is
defined in Section 1a(12) of the Commodity Exchange Act, as amended, other than
a person that is an eligible contract participant under Section 1a(12)(C) of the
Commodity Exchange Act).     (f)   Each of it and its affiliates is not, on the
date hereof, in possession of any material non-public information with respect
to Counterparty or the Shares.

9.   Other Provisions.

  (a)   Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Trade Date, with respect to the matters set forth in Sections
8(a) through (c) of this Confirmation. Delivery of such opinion to Dealer shall
be a condition precedent for the purpose of Section 2(a)(iii) of the Agreement
with respect to each obligation of Dealer under Section 2(a)(i) of the
Agreement.     (b)   Counterparty Repurchases; Repurchase Notices.

  (i)   On the Trade Date, neither Counterparty nor any “affiliated purchaser”
(each as defined in Rule 10b-18 of the Exchange Act (“Rule 10b-18”)) shall
directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument other than the Transaction or any
other substantially similar transactions that are entered into by Counterparty
contemporaneously with the Transaction) purchase, offer to purchase, place any
bid or limit order that would effect a purchase of, or commence any tender offer
relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares.    
(ii)   Counterparty shall, on any day on which Counterparty effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares as determined on such day is (i) less than [BofA, 17.4700;
JPM, 17.7342; and Wells, 17.1447] million (in the case of the first such notice)
or (ii) thereafter more than [BofA, 0.0873; JPM, 0.0886; and Wells, 0.0857]
million (each number as adjusted by the Calculation Agent on account of stock
splits and similar events) less than the number of Shares included in the
immediately preceding Repurchase Notice. Counterparty agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to this Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person may become subject to, as a
result of Counterparty’s failure to provide Dealer with a Repurchase Notice on
the day and in the manner specified in this paragraph, and to reimburse, within
30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person as a result of Counterparty’s failure to
provide Dealer with a Repurchase Notice in accordance with this paragraph, such
Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the

10



--------------------------------------------------------------------------------



 



      plaintiff, Counterparty agrees to indemnify any Indemnified Person from
and against any loss or liability by reason of such settlement or judgment.
Counterparty shall not, without the prior written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding
contemplated by this paragraph that is in respect of which any Indemnified
Person is or could have been a party and indemnity could have been sought
hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies that may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of this Transaction.

  (c)   Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the second Exchange Business Day immediately following the Trade Date, engage in
any such distribution.     (d)   No Manipulation. Counterparty is not entering
into this Transaction to create actual or apparent trading activity in the
Shares (or any security convertible into or exchangeable for the Shares) or to
raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) or otherwise in
violation of the Exchange Act.     (e)   Transfer or Assignment.

  (i)   Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

  (A)   With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(l) or 9(p) of this Confirmation;     (B)   Any
Transfer Options shall be transferred or assigned only to a third party that is
a United States person (as defined in the Internal Revenue Code of 1986, as
amended);     (C)   Such transfer or assignment shall be effected on terms,
including any reasonable undertakings by such third party (including, but not
limited to, an undertaking with respect to compliance with applicable securities
laws in a manner that, in the reasonable judgment of Dealer, will not expose
Dealer to material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;     (D)   Dealer will not, as a result of
such transfer and assignment, be required to pay the transferee on any payment
date an amount under Section 2(d)(i)(4) of the

11



--------------------------------------------------------------------------------



 



      Agreement greater than an amount that Dealer would have been required to
pay to Counterparty in the absence of such transfer and assignment;     (E)   An
Event of Default, Potential Event of Default or Termination Event will not occur
as a result of such transfer and assignment;     (F)   Without limiting the
generality of clause (B), Counterparty shall cause the transferee to make such
Payee Tax Representations and to provide such tax documentation as may be
reasonably requested by Dealer to permit Dealer to determine that results
described in clauses (D) and (E) will not occur upon or after such transfer and
assignment; and     (G)   Counterparty shall be responsible for all reasonable
costs and expenses, including reasonable counsel fees, incurred by Dealer in
connection with such transfer or assignment.

  (ii)   Dealer may, with prompt notice to Counterparty, but without
Counterparty’s consent, transfer or assign all or any part of its rights or
obligations under the Transaction to any third party that, on the date of such
transfer or assignment, (A) represents in writing to Dealer (I) that its
“Percentage Stock Ownership” (as determined in accordance with Section 4(d)(10)
of Article IV of the Charter, which determination will be made both before and
after giving effect to any applicable Prospective Change of Article IV Law) is
not, and, after such transfer, will not be, 4.5% or more and (II) that it does
not, and, after such transfer, will not, “beneficially own” (within the meaning
of Section 13) 4.5% or more of the Shares outstanding; (B) acknowledges in
writing to Dealer that it will be bound by the terms of this Confirmation,
including, without limitation, the provisions of Section 9(s); and (C) has a
rating for its long term, unsecured and unsubordinated indebtedness equal to or
better than the lesser of (x) the credit rating of Dealer at such time and (y)
A- by Standard and Poor’s Rating Group, Inc. or its successor (“S&P”) or A3 by
Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P or Moody’s ceases
to rate such debt, at least an equivalent rating or better by a substitute
rating agency mutually agreed by Counterparty and Dealer. If, at any time at
which (A) the Section 16 Percentage exceeds 7.5%, (B) the Option Equity
Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer is unable, after using its commercially
reasonable efforts to effect a transfer or assignment of Options to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to this Transaction and a Number of Options
equal to the number of Options underlying the Terminated Portion,
(2) Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction.
The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder directly or
indirectly beneficially own (as defined under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder) and (B) the denominator of which
is the number of Shares outstanding. The “Option Equity Percentage” as of any
day is the fraction, expressed as a percentage, (A) the numerator of which is
the sum of (1) the product of the Number of Options and the Option Entitlement
and (2) the aggregate number of Shares underlying any other call

12



--------------------------------------------------------------------------------



 



      option transaction sold by Dealer to Counterparty, and (B) the denominator
of which is the number of Shares outstanding. The “Share Amount” as of any day
is the number of Shares that Dealer and any person whose ownership position
would be aggregated with that of Dealer (Dealer or any such person, a “Dealer
Person”) under Section 203 of the Delaware General Corporation Law or any other
law, rule, regulation, regulatory order or organizational documents or contracts
of Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.     (iii)   Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities, or make or receive any
payment in cash, to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other
securities, or to make or receive such payment in cash, and otherwise to perform
Dealer’s obligations in respect of this Transaction and any such designee may
assume such obligations. Dealer shall be discharged of its obligations to
Counterparty to the extent of any such performance.

  (f)   [Boilerplate agency provision of Dealer, if applicable.]     (g)  
Dividends. If at any time during the period from and including the Effective
Date, to but excluding the Expiration Date, (i) an ex-dividend date for a
regular quarterly cash dividend occurs with respect to the Shares (an
“Ex-Dividend Date”), and that dividend is less than the Regular Dividend on a
per Share basis or (ii) if no Ex-Dividend Date for a regular quarterly cash
dividend occurs with respect to the Shares in any quarterly dividend period of
Counterparty, then the Calculation Agent will make a corresponding adjustment to
any one or more of the Strike Price, Number of Options, Option Entitlement
and/or any other variable relevant to the exercise, settlement or payment for
the Transaction to preserve the fair value of the Options to Dealer after taking
into account such dividend or lack thereof. “Regular Dividend” shall mean USD
0.24 per Share per quarter. Upon any adjustment to the Initial Dividend
Threshold (as defined in the Indenture) for the Convertible Notes pursuant to
the Indenture, the Calculation Agent will make a corresponding adjustment to the
Regular Dividend for the Transaction.     (h)   Additional Termination Events.
Notwithstanding anything to the contrary in this Confirmation, if an event of
default with respect to Counterparty occurs under the terms of the Convertible
Notes as set forth in Section 6.01(a) of the Indenture and the principal amount
of the Convertible Notes becomes due and payable under the indenture, then the
occurrence of such declaration of acceleration shall constitute an Additional
Termination Event applicable to the Transaction and, with respect to such
Additional Termination Event, (A) Counterparty shall be deemed to be the sole
Affected Party, (B) the Transaction shall be the sole Affected Transaction and
(C) Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement.     (i)   Amendments to Equity
Definitions.

  (i)   Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) the occurrence of any of the events specified in Section 5(a)(vii)(1)
through (9) of the ISDA Master Agreement with respect to that Issuer.”

13



--------------------------------------------------------------------------------



 



  (ii)   Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

  (j)   Setoff. In addition to and without limiting any rights of set-off that a
party hereto may have as a matter of law, pursuant to contract or otherwise,
upon the occurrence of an Early Termination Date, Dealer (and only Dealer) shall
have the right to set off any obligation that it may have to Counterparty under
this Confirmation, including without limitation any obligation to make any
payment of cash, against any obligation Counterparty may have to Dealer under
any other agreement between Dealer and Counterparty (each such contract or
agreement, a “Separate Agreement”), including without limitation any obligation
to make a payment of cash or a delivery of Shares or any other property or
securities. For this purpose, Dealer shall be entitled to convert any obligation
(or the relevant portion of such obligation) denominated in one currency into
another currency at the rate of exchange at which it would be able to purchase
the relevant amount of such currency, and to convert any obligation to deliver
any non-cash property into an obligation to deliver cash in an amount calculated
by reference to the market value of such property as of the Early Termination
Date, as determined by the Calculation Agent in its sole discretion; provided
that in the case of a set-off of any obligation to release or deliver assets
against any right to receive fungible assets, such obligation and right shall be
set off in kind and; provided further that in determining the value of any
obligation to deliver Shares, the value at any time of such obligation shall be
determined by reference to the market value of the Shares at such time, as
determined in good faith by the Calculation Agent. If an obligation is
unascertained at the time of any such set-off, the Calculation Agent may in good
faith estimate the amount or value of such obligation, in which case set-off
will be effected in respect of that estimate, and the relevant party shall
account to the other party at the time such obligation or right is ascertained.
For the avoidance of doubt, and notwithstanding anything to the contrary in this
Section 9(j), in the event of bankruptcy or liquidation of either Counterparty
or Dealer neither party shall have the right to set off any obligation that it
may have to the other party under this Transaction against any obligation such
other party may have to it, whether arising under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise.     (k)   Waiver of Jury Trial. Each party waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any suit, action or proceeding relating to this Transaction.
Each party (i) certifies that no representative, agent or attorney of either
party has represented, expressly or otherwise, that such other party would not,
in the event of such a suit, action or proceeding, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other party have been induced to
enter into this Transaction, as applicable, by, among other things, the mutual
waivers and certifications provided herein.     (l)   Registration. Counterparty
hereby agrees that if, in the good faith reasonable judgment of Dealer, the
Shares (“Hedge Shares”) acquired by Dealer for the purpose of hedging its
obligations pursuant to this Transaction cannot be sold in the public market by
Dealer without registration under the Securities Act, Counterparty shall, at its
election, (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, make available to Dealer an effective registration statement under the
Securities Act and enter into an agreement, in form and substance satisfactory
to Dealer, substantially in the form of an underwriting agreement for a
registered secondary offering; provided, however, that if Dealer, in its sole
reasonable discretion, is not satisfied with access to due diligence materials,
the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty,
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance satisfactory to Dealer (in which case, the
Calculation Agent shall make any adjustments to the terms of this Transaction
that are necessary, in its reasonable judgment, to compensate Dealer for any
discount from the public market price of the Shares incurred on the

14



--------------------------------------------------------------------------------



 



      sale of Hedge Shares in a private placement), or (iii) purchase the Hedge
Shares from Dealer at the Relevant Price on such Exchange Business Days, and in
the amounts, requested by Dealer.     (m)   Tax Disclosure. Effective from the
date of commencement of discussions concerning the Transaction, Counterparty and
each of its employees, representatives, or other agents may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the Transaction and all materials of any kind (including opinions or other
tax analyses) that are provided to Counterparty relating to such tax treatment
and tax structure.     (n)   Right to Extend. Dealer may postpone or add, in
whole or in part, any Valid Day or Valid Days during the Settlement Averaging
Period or any other date of valuation, payment or delivery by Dealer, with
respect to some or all of the Options hereunder, if Dealer reasonably
determines, in its discretion, that such action is reasonably necessary or
appropriate to preserve Dealer’s hedging or hedge unwind activity hereunder in
light of existing liquidity conditions or to enable Dealer to effect purchases
of Shares in connection with its hedging, hedge unwind or settlement activity
hereunder in a manner that would, if Dealer were Counterparty or an affiliated
purchaser of Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer.     (o)   Securities Contract; Swap Agreement. The parties hereto
intend for (i) the Transaction to be a “securities contract” and a “swap
agreement” as defined in the Bankruptcy Code (Title 11 of the United States
Code) (the “Bankruptcy Code”), and the parties hereto to be entitled to the
protections afforded by, among other Sections, Sections 362(b)(6), 362(b)(17),
546(e), 546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to
liquidate the Transaction and to exercise any other remedies upon the occurrence
of any Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and
(iii) each payment and delivery of cash, securities or other property hereunder
to constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.     (p)   Notice of Certain Other Events.
Counterparty covenants and agrees that:

  (i)   promptly following the public announcement of the results of any
election by the holders of Shares with respect to the consideration due upon
consummation of any consolidation, merger and binding share exchange to which
Counterparty is a party, or any sale of all or substantially all of
Counterparty’s assets, in each case pursuant to which the Shares will be
converted into cash, securities or other property, Counterparty shall give
Dealer written notice of the types and amounts of consideration that holders of
Shares have elected to receive upon consummation of such transaction or event
(the date of such notification, the “Consideration Notification Date”); provided
that in no event shall the Consideration Notification Date be later than the
date on which such transaction or event is consummated; and     (ii)   promptly
following any adjustment to the Convertible Notes in connection with any
Potential Adjustment Event, Merger Event or Tender Offer, Counterparty shall
give Dealer written notice of the details of such adjustment.

  (q)   Early Unwind. In the event the sale of the “Option Securities” (as
defined in the Purchase Agreement) is not consummated with the Initial
Purchasers for any reason, or Counterparty fails to deliver to Dealer the
opinions of counsel as required pursuant to Section 9(a), in each case by 5:00
p.m. (New York City time) on the Premium Payment Date, or such later date as
agreed upon by the parties (the Premium Payment Date or such later date the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Each of Dealer and

15



--------------------------------------------------------------------------------



 



      Counterparty represent and acknowledge to the other that, upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

  (r)   Payment by Counterparty. In the event that (i) an Early Termination Date
occurs or is designated with respect to the Transaction as a result of a
Termination Event or an Event of Default (other than an Event of Default arising
under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result,
Counterparty owes to Dealer an amount calculated under Section 6(e) of the
Agreement, or (ii) Counterparty owes to Dealer, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.     (s)  
Article IV of Counterparty’s Charter.

  (i)   Counterparty acknowledges and represents to Dealer, with the knowledge
and approval of Counterparty’s Board of Directors acting pursuant to Section
4(c) of Article IV of Counterparty’s certificate of incorporation (the
“Charter”), that during the period commencing on the Trade Date and ending on
the 180th Exchange Business Day following the Expiration Date (the “Relevant
Period”), the Counterparty and its Board of Directors shall interpret Section
4(d)(9) of Article IV of the Charter (or any successor provision) so as not to
include (x) Dealer or any of its affiliates or (y) any person transacting with
Dealer or any of its affiliates that has not filed a Schedule 13D or Schedule
13G (or any successor form) under Section 13 of the Exchange Act and the rules
promulgated thereunder (“Section 13”) with respect to its ownership of Shares,
unless and until either:

  (x)   the Dealer Group (as defined below) “beneficially owns” (within the
meaning of Section 13) 5.00% or more of the Shares outstanding; or

(y)     (A)   one of the following occurs that affects Treasury
Regulation 1.382-2T(g), (h), (j) and (k) or any successor provisions or the
definition of “beneficial ownership” (within the meaning of Section 13) or any
successor provision:

  (I)   the adoption or taking effect of any law, rule, regulation or treaty;  
  (II)   any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any governmental
authority; or     (III)   the making or issuance of any request, guideline or
directive (whether or not having the force of law) by any governmental
authority;

      in each case, that either Counterparty or Dealer, after consultation with
counsel, reasonably determines (a) imposes an obligation to publicly report
ownership of Shares in a manner that would expose Dealer Group to the risk of
being required to publicly report, at some point during the Relevant Period,
even if the Dealer Group “beneficially owns” (within the meaning of Section 13
as currently in effect) less than 5.00% of the Shares outstanding, ownership
(however defined) of 5.00% or more of the Shares outstanding or (b) is otherwise
inconsistent with the interpretation of Section 4(d)(9) of Article IV of the
Charter set forth above (a “Change of Article IV Law”);     (B)   such Change of
Article IV Law becomes effective; and

16



--------------------------------------------------------------------------------



 



  (C)   Dealer’s “Percentage Stock Ownership” (as determined in accordance with
Section 4(d)(10) of the Charter, after giving effect to such Change of
Article IV Law) is equal to or exceeds 5.00% of the Shares outstanding such that
Dealer becomes a “Five-Percent Shareholder” (under Section 4(d)(9) of Article IV
of the Charter, after giving effect to such Change of Article IV Law).

      In the event that Counterparty or Dealer makes a determination
contemplated by clause (A) above, it shall provide written notice of such
determination to the other party as promptly as practicable (a “Change in
Article IV Law Notice”).

  (ii)   Dealer shall use its good faith reasonable efforts:

  (x)   at any time the Dealer Group “beneficially owns” (within the meaning of
Section 13) more than 3.00% of the Shares outstanding, to engage in hedging
activities with respect to the Transaction that do not involve the “beneficial
ownership” (within the meaning of Section 13) of Shares to the fullest extent
commercially reasonable;     (y)   not to permit the Notice Percentage (as
defined below) to equal or exceed 5.00% or any Notice Percentage specified in an
Agreed Waiver (as defined below); and     (z)   to provide Counterparty with a
prompt written notice that the Notice Percentage has become equal to or greater
than 4.5% or any Notice Percentage specified in any Agreed Waiver (an “Excess
Ownership Notice”);

      provided that Dealer shall not have any liability to Counterparty or any
other person asserting claims on behalf of or in right of Counterparty if,
notwithstanding its good faith reasonable efforts, the Notice Percentage does
equal or exceed 5.00% or any other Notice Percentage specified in any Agreed
Waiver or it fails to timely provide Counterparty with an Excess Ownership
Notice; provided further, however, that, if the Notice Percentage does equal or
exceed 5.00% or any other Notice Percentage specified in any Agreed Waiver,
then, subject to any Agreed Waiver, all provisions of Section 4 of Article IV of
the Charter shall apply to the transaction in which the Notice Percentage became
equal to or greater than 5.00% or the Notice Percentage specified in an Agreed
Waiver, and to all transactions of Dealer involving Company Securities (as
defined in the Charter) occurring thereafter.     (iii)   (x) Within five
Business Days following its receipt from Dealer or its delivery to Dealer of a
Change of Article IV Law Notice relating to a Prospective Change of Article IV
Law (as defined below) or (y) within five Business Days following the receipt by
Counterparty of an Excess Ownership Notice, Counterparty may, at its option,
either:

  (A)   provide notice to Dealer that it is electing to have clause (iv) below
apply thereto (an “Excess Ownership Transfer Election Notice”); or     (B)  
provide to Dealer a written approval of Counterparty’s Board of Directors,
adopted pursuant to Section 4(a)(2)(A) of Article IV of the Charter, exempting
transactions by Dealer involving Company Securities from the application of
Section 4(a)(1) of Article IV of the Charter or otherwise concluding that
Section 4(a)(1) of Article IV of the Charter does not apply to such
transactions, in any case to the extent and on the terms set forth therein, with
such approval to be in form and substance reasonably satisfactory to Dealer (an
“Agreed Waiver”).

17



--------------------------------------------------------------------------------



 



  (iv)   Upon receipt by Dealer of an Excess Ownership Transfer Election Notice,
Dealer shall use commercially reasonable efforts to transfer, on pricing terms
reasonably acceptable to Dealer and within a reasonable time period, a portion
of its rights and obligations under the Transaction that would (x) in the case
of a Prospective Change of Article IV Law, decrease its “Percentage Stock
Ownership” (as determined in accordance with Section 4(d)(10) of Article IV of
the Charter, after giving effect to the Prospective Change of Article IV Law) to
a level, which may be less than 4.00%, that Dealer determines in good faith and
in a commercially reasonable manner will ensure that its “Percentage Stock
Ownership” (as determined in accordance with Section 4(d)(10) of Article IV of
the Charter, after giving effect to the Prospective Change of Article IV Law)
will not exceed 4.00% at any point during the Relevant Period (taking into
account in connection with any such determination commercially reasonable
hedging strategies, if any, that do not affect “Percentage Stock Ownership” (as
determined in accordance with Section 4(d)(10) of Article IV of the Charter,
after giving effect to the Prospective Change of Article IV Law)) and (y) in the
case of an Excess Ownership Notice, decrease the Notice Percentage to no more
than 4.00% (the “Excess Portion”), to any third party that:

  (A)   represents in writing to Dealer (I) in the case of a Prospective Change
of Article IV Law, that its “Percentage Stock Ownership” (as determined in
accordance with Section 4(d)(10) of Article IV of the Charter, before and after
giving effect to the Prospective Change of Article IV Law) is not, and, after
such transfer, will not be, 4.5% or more and (II) in the case of an Excess
Ownership Notice, that it does not, and, after such transfer, will not,
“beneficially own” (within the meaning of Section 13) 4.5% or more of the Shares
outstanding;     (B)   acknowledges in writing to Dealer that it will be bound
by the terms of this Confirmation, including, without limitation, the provisions
of this Section 9(s); and     (C)   has a rating for its long term, unsecured
and unsubordinated indebtedness equal to or better than the lesser of (x) the
credit rating of Dealer at such time and (y) A- by S&P or A3 by Moody’s or, if
either S&P or Moody’s ceases to rate such debt, at least an equivalent rating or
better by a substitute rating agency mutually agreed by Counterparty and Dealer

      (the conditions in clauses (A) through (C), the “Transferee Eligibility
Conditions”).     (v)   If Counterparty fails to timely deliver an Excess
Ownership Transfer Election Notice or an Agreed Waiver and Dealer reasonably
determines, after consultation with counsel, that transactions by it could be
restricted by Section 4(a)(1) of Article IV of the Charter because the
then-existing Notice Percentage or a Prospective Change of Article IV Law make
the occurrence of an event described in clause (i)(x) or (y) above reasonably
possible, Dealer may unilaterally decide to use commercially reasonable efforts
to transfer the Excess Portion to any third party that satisfies the Transferee
Eligibility Conditions on pricing terms reasonably acceptable to Dealer and
within a reasonable time period.     (vi)   If Dealer is unable to effect a
transfer contemplated under clause (iv) or (v) above, then Dealer shall (in the
case of clause (iv) above) or may (in the case of clause (v) above) designate
any Exchange Business Day as an Early Termination Date with respect to the
Excess Portion. In the event that Dealer so designates an Early Termination Date
with respect to the Excess Portion, a payment shall be made pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to

18



--------------------------------------------------------------------------------



 



      the number of Options underlying the Excess Portion, (2) Counterparty were
the sole Affected Party with respect to such partial termination and (3) the
Excess Portion were the sole Affected Transaction.     (vii)   Upon and
following the occurrence of a Change of Article IV Law other than a Prospective
Change of Article IV Law (an “Immediate Change of Article IV Law”), unless
Counterparty grants Dealer an Agreed Waiver, Dealer may terminate the Excess
Portion, if any, in the manner contemplated in clause (vi) above; provided that,
unless Counterparty and Dealer otherwise agree, notwithstanding Section 4(a)(1)
of Article IV of the Charter to the extent it might be applicable, Counterparty
shall purchase from Dealer at the prevailing market prices any Shares,
securities or derivatives that Dealer or any of its affiliates may want to sell
in connection with the unwind of its hedge positions in respect of the Excess
Portion.     (viii)   For the purposes of this Section 9(s):

  (x)   “Dealer Group” means collectively Dealer and each person subject to
aggregation of Shares with Dealer for purposes of determining “beneficial
ownership” under Section 13;     (y)   the “Notice Percentage” means, as of any
day, the fraction, expressed as a percentage, (x) the numerator of which is the
number of Shares that the Dealer Group “beneficially owns” (within the meaning
of Section 13) and (y) the denominator of which is the number of Shares
outstanding; and     (z)   “Prospective Change of Article IV Law” means, with
respect to any Change of Article IV Law Notice, a Change of Article IV Law
identified therein that has not become effective as of the date of such Change
of Article IV Law Notice and will not become effective within 10 Business Days
following such date.

  (ix)   Counterparty shall indemnify and hold harmless Dealer, its affiliates
and its assignees and their respective directors, officers, employees, agents
and controlling persons (Dealer and each such person being an “Indemnified
Party”) from and against any and all losses, claims, damages and liabilities,
joint or several, to which such Indemnified Party may become subject, arising
out of (x) any action by Dealer in reliance on clause (i) above and (y) any
Immediate Change of Article IV Law, and shall reimburse any Indemnified Party
for all expenses (including reasonable counsel fees and expenses) as they are
incurred in connection with the investigation of, preparation for, or defense or
settlement of, any pending or threatened claim or any action, suit or proceeding
arising therefrom, whether or not such Indemnified Party is a party thereto and
whether or not such claim, action, suit or proceeding is initiated or brought by
or on behalf of Counterparty. Counterparty shall not be liable under the
foregoing indemnification provision to the extent that any loss, claim, damage,
liability or expense is found in a nonappealable judgment by a court of
competent jurisdiction to have resulted from Dealer’s willful misconduct or
gross negligence. If, for any reason, the foregoing indemnification is
unavailable to any Indemnified Party or insufficient to hold harmless any
Indemnified Party, then Counterparty shall contribute, to the maximum extent
permitted by law (but only to the extent that such harm was not caused by
Dealer’s willful misconduct or gross negligence), to the amount paid or payable
by the Indemnified Party as a result of such loss, claim, damage or liability.
No Indemnified Party shall have any liability to Counterparty or any person
asserting claims on behalf of or in right of Counterparty as a result of (x) any
action by Dealer in reliance on clause (i) above or (y) any Immediate Change of
Article IV Law, except, in each case, to the extent that any losses, claims,
damages, liabilities or expenses incurred by Counterparty result from Dealer’s
gross negligence or willful misconduct. The provisions of this Section 9(s)(ix)
and the provisos to Section 9(s)(ii) above will survive the completion of the

19



--------------------------------------------------------------------------------



 



      Transaction contemplated hereunder and any transfer or assignment of the
Transaction or portion thereof hereunder. For the avoidance of doubt, any
permitted transferee or assignee of rights and obligations hereunder with
respect to Options hereunder shall have the benefit of this clause (ix) with
respect to its own actions.

20



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to
[                    ].

                      Very truly yours,    
 
                        [Dealer]    
 
               
 
      By:        
 
                        Authorized Signatory    
 
      Name:        

Accepted and confirmed
as of the Trade Date:

          Kaiser Aluminum Corporation    
 
       
By:
       
 
        Authorized Signatory    
Name:
       

[Signature Page to the Additional Call Option Transaction]

 